Citation Nr: 0926069	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  04-22 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for residuals of a fracture of the distal fibular 
sesamoid bone of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, her spouse, and her son


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training from August 
1983 to February 1984 and had subsequent service with the 
United States Air Force Reserve, to include a special tour of 
active duty in November 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 decision of a Decision Review 
Officer the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The Veteran, her husband, and her son presented testimony at 
a Travel Board hearing chaired by the undersigned Veterans 
Law Judge in February 2008.  A transcript of the hearing is 
associated with the Veteran's claims folders.  

When this case was most recently before the Board in June 
2008, it was remanded in part and decided in part.  It has 
since returned to the Board for further appellate action.  


FINDING OF FACT

The Veteran's right foot disability is no more than 
moderately severe.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for right 
foot disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA, to include notice with respect to the effective-
date element of the claim, by letter mailed in June 2007.  
Although this notice was sent after the initial adjudication, 
the Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Following the 
provision of the required notice and the completion of all 
indicated development of the record, the RO readjudicated the 
Veteran's claim in March 2009.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) (A timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim).  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records, 
Social Security Administration records, and pertinent VA and 
private medical records have been obtained.  Neither the 
Veteran nor her representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

According to the Rating Schedule, foot injuries warrant a 10 
percent evaluation if they are moderate, a 20 percent 
evaluation if they are moderately severe or a 30 percent 
evaluation if they are severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2008).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected right foot disability.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability. 

The Veteran was granted service connection for residuals of a 
fracture of the distal fibular sesamoid bone of the right 
foot in a March 2004 Decision Review Officer decision.  The 
disability was assigned a noncompensable rating effective May 
28, 2002.  The Veteran appealed this decision, contending 
that the severity of her foot disability warranted a higher 
rating.  During the course of the appeal, the originating 
agency increased the Veteran's disability evaluation to 20 
percent, also effective May 28, 2002.  This action did not 
satisfy the Veteran's appeal.

Records from the Cora Rehabilitation Center from 2003 through 
2004 indicate that the Veteran walked with an antalgic gait 
secondary to her right foot and heal pain and not that the 
Veteran suffered from inflammation of the foot.  A report 
from Dr. Dunne of the Lake Washington Foot and Ankle Clinic 
dated in July 2003 notes right foot pain and diagnoses of 
plantar fasciitis, bursitis, and calcaneal spurs.  Records 
from Health South from 2006 indicate that the Veteran 
underwent a physical therapy and rehabilitation program to 
treat numerous disabilities, including her right foot and 
ankle.  A discharge summary from Health South notes right 
foot and ankle pain, an abnormal gait, and moderate 
instability.

The Veteran's Social Security records reveal that the Veteran 
has been in receipt of benefits with a primary diagnosis of a 
lower extremity fracture and a secondary diagnosis of asthma.  
The findings of the Social Security Administration note that 
the Veteran's impairments, including a chronic right 
ankle/midfoot pain, depression, asthma, and headaches, 
prevent her from sitting or standing for more than 5 to 10 
minutes before her feet swell, or walk more than 50 feet 
before they start hurting.

The Veteran was afforded a VA examination for her right foot 
disability in January 2005.  She reported that since her in-
service injury of the right foot, she has experienced chronic 
swelling and daily pain of her right foot.  Moreover, the 
Veteran indicated that she was unable to exercise or even 
ambulate more than a couple minutes at a time because of 
constant right foot pain.  Upon physical examination, the 
examiner observed that the Veteran stood with some difficulty 
and ambulated with a slow, unsteady gait with a limp favoring 
the right foot.  The Veteran was using a cane for assistance 
with ambulating.  A right foot examination revealed a very 
slight amount of swelling at the lateral malleolus.  There 
was no redness or heat.  There was mild pain to minimal 
palpations of the lateral malleolus area.  Range of motion 
testing evidenced that dorsiflexion was limited to 10 degrees 
and plantar flexion was limited to 20 degrees.  There was 
increased pain with repetition, but no increase in 
fatigability or weakness.  There was no swelling, redness, 
heat, or tenderness of the dorsum of the foot.

The Veteran was afforded another VA examination in October 
2008.  The Veteran continued to report increased pain in the 
right foot.  She claimed she was only able to walk 10 to 20 
yards without stopping secondary to pain, and reported 
episodes of falling due to the foot giving out.  She also 
complained of swelling, stiffness, fatigability, and lack of 
endurance.  She reported no flare-ups of foot joint disease.  
Objectively, the examiner found evidence of painful motion, 
but while the Veteran stated that she experienced pain with 
all movements, the examiner saw no drawing back, wincing, or 
retraction of the foot on passive motion or manipulation to 
confirm the pain.  The examiner also found objective evidence 
of swelling, tenderness, and abnormal weight bearing due to 
an unusual shoe wear pattern.  There was no objective 
evidence of instability, weakness, hammertoes, hallux valgus, 
flatfoot, or malunion or nonunion of the tarsal or metatarsal 
bones.  Her gait was described as antalgic.

An X-ray revealed mild plantar spurring of the calcaneus, but 
there was no evidence of fracture or significant degenerative 
change.  The examiner found that the Veteran's foot 
disability would have severe effects on her ability to do 
chores, shopping and recreation, and would prevent her from 
engaging in sports or exercise.  In an addendum opinion from 
December 2008, the examiner opined that the Veteran's 
complaints appear to be out of proportion to the physical 
examination and diagnostic findings.  While the Veteran 
reported experiencing severe pain on a daily basis, she did 
not draw back or wince on motion or manipulation, or report 
severe pain with any active movement.  Moreover, X-ray 
results were relatively benign.  The examiner concluded by 
noting that the Veteran's objective functional impairment 
would be mild to moderate at the most, even though the 
Veteran reports severe impairment.

As the Veteran's right foot disability is currently rated as 
20 percent disabling under Diagnostic Code 5284, in order for 
a higher disability evaluation of 30 percent to be assigned, 
the evidence of record must show that the foot disability 
more nearly approximates severe than moderately severe.  
Based on the foregoing evidence of record, the Board finds 
that the Veteran's right foot disability more nearly 
approximate the criteria for a 20 percent disability rating.  
In so finding, the Board notes that while the Veteran reports 
that she has severe pain and the Board does not doubt that 
she experiences pain, the Board has not found her statements 
concerning the degree of severity of her pain and functional 
impairment to be credible.  In this regard, the Board notes 
that her statements have been provided for compensation 
purposes and, as noted by the October 2008 examiner, her 
complaints are not consistent with the objective findings.  
For instance, the October 2008 X-ray study disclosed no 
evidence of a fracture and was only positive for mild 
spurring of the calcaneus.  In addition, the October 2008 
examiner described the Veteran's functional impairment as 
"mild to moderate."  While there is evidence of pain and 
some instability, there is no evidence of weakness or 
fatigability.  In sum, the medical evidence demonstrates that 
the Veteran's right foot disability does not more nearly 
approximate the severe level of disability required for a 
higher evaluation than the moderately severe level of 
disability contemplated by the assigned evaluation 

The Board has considered whether there is any other schedular 
basis for assigning a higher rating, but has found none.  In 
particular, the Board notes that the Veteran has not been 
found to have flatfoot, claw foot, hallux valgus or rigidus, 
hammer toes, or malunion or nonunion of the tarsal or 
metatarsal bones.

The Board has also taken into consideration the Veteran's 
statements and hearing testimony regarding the severity of 
her symptoms, and the pain and swelling she experiences, as 
well as the hearing testimony of her husband and son that 
they have to take on chores and more responsibility due to 
her disability.  The Veteran has been granted a 20 percent 
disability rating because of the functional impairment 
resulting from the disability.  As explained above, the 
objective evidence shows that she does not have sufficient 
functional impairment to warrant a higher rating.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 20 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to an initial disability evaluation in excess of 
20 percent for residuals of a fracture of the distal fibular 
sesamoid bone of the right foot is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


